Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-21 are objected to because of the following informalities:  
Referring to claim 1, the term “said actuator device means” is unclear or indefinite. It appears that said actuator device means supposed to be said actuator device based on amendment to other similar term in prior amendment. Please clarify.
The limitation “wherein a plurality of said clamping members are adapted to overlap in said axial direction” is not clear. It is not mentioned that clamping members are adapted to overlap to what. clarification require.

Referring to claim 2, the term “said actuating device” is unclear or indefinite. It appears to be said actuating device supposed to said actuator device in order to clarify language and keep consistency through the claims.

Referring to claim 2-21, the phrase “ An apparatus according to claim” is unclear or indefinite. An apparatus is already disclosed in the claim 1; therefore, proper language would be the apparatus. Please clarify.


  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claims 8, the limitation “wherein a plurality of said clamping members each has a respective first engaging portion, adapted to slidingly engage a further said clamping member adjacent thereto radially outwards of said further clamping member, and a respective second engaging portion, adapted to slidingly engage said further clamping member radially inwards of said further clamping member” is unclear or indefinite. 
The phase “a further said clamping member adjacent thereto radially outwards of said further clamping member” is not clear. Claim reading a further said clamping member radially outwards of said further clamping member which is not clear.
each of the claiming member a first engaging portion having an inner surface  slidingly engaging one of further corresponding adjacent clamping member, and a second engaging portion having an outer surface slidingly engaging another of further corresponding adjacent clamping member. However, limitation discloses such as first engaging portion and  second engaging portion engaging same further claiming  member. Therefore, claim 8 is unclear.
Referring to claim 9, claim 9 is rejected by the same reason applied to the rejection of claim 8. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-6, 12-13, 16-17, 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  KarlHeinz et al. (GB2400503 (A), hereinafter KarlHeinz)
Referring to claim 1, KarlHeinz discloses a clamping apparatus (figs. 1-3) for clamping an elongate object, the apparatus comprising: 
a housing defining a first aperture therethrough for enabling an elongate object to extend through said apparatus (3 with a first though hole ); 
at least one actuator device (5); and 
a plurality of clamping members adapted to slidingly engage at least one said actuator device (6 able to slidingly engage at least one said actuator device, see figure 1 and 3): note: language such as Adapted to, configured to, for define intended use , the product is what it is, not how it’s used, therefore, do not get nay patentable weight, therefore, examiner suggests to remove or avoid this type of language in order to claim positive structure); 
wherein said actuator device and said clamping members are (5-6 in figure 3) adapted to be arranged in said housing such that movement of said clamping members relative to said actuator device (5-6 in figure 3 able to be arranged in said housing such that movement of said clamping members relative to said actuator device), in an axial direction of an elongate object extending through said apparatus, causes sliding movement of said clamping members relative to said actuator device between at least one first condition, in which said elongate object can move in said axial direction relative to said clamping members (5-6 in figure 1 can move said elongate object in said axial direction relative to said clamping members; It appears that limitation claiming two situation prior to installation and after installation; Note: product is what it is as final structure; not how it is prior to assembly), and at least one second condition, in which said elongate object is clamped between said clamping members, and wherein a plurality of said clamping members are adapted to overlap in said axial direction (5-6 in figure 3 adapted to or intended to clamp elongated member).  

Referring to claim 2, KarlHeinz discloses an apparatus according to claim 1, wherein at least one said actuator device comprises a plurality of first engaging surfaces, and a plurality of said clamping members each comprise a respective second engaging surface (engaging surfaces of 5 and 6 in figure 3), adapted to engage a respective said first engaging surface, such that said movement of said plurality of clamping members relative to said actuator device, in an axial direction of an elongate object extending through said apparatus, causes radial movement of said plurality of clamping members relative to said actuating device (5 each having top surface and slated surface and 6 having lower flat surface and slated surfaces in figure 3 of KarlHeinz: note: language such as Adapted to, configured to, for define intended use or able to , the product is what it is, not how it’s used, therefore, do not get nay patentable weight). 

Referring to claim 3, KarlHeinz discloses an apparatus according to claim 1, comprising a first plurality of said first engaging surfaces and a second plurality of said first engaging surfaces, and the apparatus comprises a first plurality of said clamping members having a first plurality of said second engaging surfaces, adapted to engage said first plurality of said first engaging surfaces, and a second plurality of said clamping members having a second plurality of said second engaging surfaces, adapted to engage said second plurality of said first engaging surfaces.   (5 each having top surface and slated surface and 6 having lower flat surface and slated surfaces in figure 3 of KarlHeinz: note: language such as Adapted to, configured to, for define intended use or able to , the product is what it is, not how it’s used, therefore, do not get nay patentable weight).

Referring to claim 5, KarlHeinz discloses the apparatus according to 2, wherein a plurality of said first and/or second engaging surfaces are inclined relative to an axial direction of an elongate object extending through said housing (inclined surfaces of  5 engaging inclined recess surface areas of 6 in figure 2 of ) .

Referring to claim 6, KarlHeinz discloses the apparatus according to 2, wherein a plurality of said first engaging surfaces is provided on respective protrusions on at least one said actuator device and a plurality of said second engaging surfaces is provided on respective recesses in said clamping members, wherein said recesses are located radially inwards of said protrusions in use (inclined surfaces of 6 engaging inclined recess surface areas of 5 in figure 2 of  KarlHeinz with respect to through hole of cable in figure 2) .

Referring to claim 12, KarlHeinz discloses the apparatus according to claim 1, wherein the housing (3) comprises a first body part having a second aperture therethrough for receiving said elongate object (see top narrow hole part at 3), and a second body part having a third aperture therethrough for receiving said elongate object (see wide hole part at 4), and adapted to be mounted to said first body part, wherein said second and third apertures define said first aperture ( through hole of 3 defines the top narrow hole part and the wide hole part at 4).  

Referring to claim 13, KarlHeinz discloses the apparatus according to claim 12, wherein the second body part is adapted to engage said first body part to cause axial movement of said clamping members relative to at least one said actuator device (see rejection of claim 13).

Referring to claim 16, KarlHeinz discloses the apparatus according to claim 1, further comprising at least one biasing device for biasing a plurality of said clamping members towards said first condition (see 1 in figure 2).

Referring to claim 17, KarlHeinz discloses the apparatus according to claim 16, wherein at least one said the biasing device comprises at least one biasing member adapted to engage a respective said clamping member and at least one said actuator device (see 1 adapted to engage directly or indirectly to 5 and 6 in figure 2).

Referring to claim 20, KarlHeinz discloses the apparatus according to claim 1 wherein the apparatus is adapted to clamp a cable (see rejection of claim 1).

Referring to claim 21, KarlHeinz discloses a cable gland including  the clamping apparatus according to 1 (see rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KarlHeinz.
Referring to claim 4, KarlHeinz discloses an apparatus according to claim 3, but fails to discloses wherein at least one said actuator device comprises a first actuator member, having said first plurality of first engaging surfaces, and a second actuator member, having said second plurality of first engaging surfaces.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have two sets of actuator  device with corresponding ring portion with clamping members since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 18, KarlHeinz discloses the apparatus according to claim 17, wherein at least one said biasing member comprises a respective resilient annular member (see 1 is annular member in figure 2).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have annular member  is made of resilient material such as elastomeric material in order to relive stress from adjacent components or parts since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 7, 10, 14-15, and 19  are rejected under 35 U.S.C. 103 as being unpatentable over KarlHeinz  in view of Swan (US20170117692A1, hereinafter Swan).
Referring to claim 7, KarlHeinz discloses an apparatus according to claim 1, but fails to discloses wherein a plurality of said clamping members are each adapted to slidingly engage a pair of further said clamping members arranged adjacent thereto when moving between a said first condition and a said second condition.

Swan discloses wherein a plurality of said clamping members are each adapted to slidingly engage a pair of further said clamping members arranged adjacent thereto when moving between a said first condition and a said second condition (see figure 4 of Swan having three 56 wherein each engaging other two 56, paragraph 0069) .

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of KarlHeinz to have clamping member as taught by Swan because paragraph 0026-0028 states, “This provides the advantage of maintaining clamping engagement of a plurality of said clamping members with said cable over a wider range of cable diameters. A plurality of said clamping members may be of substantially identical construction to each other. This provides the advantage of further reducing complexity and cost of the apparatus”.

Referring to claim 10, KarlHeinz discloses an apparatus according to claim 1, but fails to disclose  further comprising at least one engaging device  for preventing axial movement of a pair of adjacent said clamping members relative to each other..  
Swan discloses further comprising at least one engaging device  for preventing axial movement of a pair of adjacent said clamping members relative to each other (see 66 in figure 10 of Swan, paragraph 066) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of KarlHeinz to have engaging device as taught by Swan because in order to holding plurality of clamping members and paragraph 0031 mention to this type of configuration also help to engage respective surfaces of cables of different diameters (paragraph 0031).
Referring to claim 14, KarlHeinz discloses an apparatus according to claim 1, but fails to disclose wherein at least one said clamping member includes at least one sheath penetrating portion adapted to penetrate a sheath of an elongate object passing through the apparatus.  
Swan discloses wherein at least one said clamping member includes at least one sheath penetrating portion adapted to penetrate a sheath of an elongate object passing through the apparatus (see 86 in figure 10 of Swan) .

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of KarlHeinz to have as sheath penetrating portion as taught by Swan because paragraph 0074 states, “are replaced by electrically conductive spikes 86 which penetrate the sheath 54 of the cable 4 as the clamping apparatus 38 is brought into its clamping condition, so that an electrical connection is formed between the electrically conductive members 74 of the earthing layer of the cable 4 and the electrically conductive spikes 86, without the necessity of removing the sheath 54 of the cable 4 to expose the electrically conductive members 74”.
 	Referring to claim 16, KarlHeinz discloses an apparatus according to claim 14, wherein at least one said sheath penetrating portion comprises at least one spike (see rejection of claim 14).  

Referring to claim 19, KarlHeinz discloses an apparatus according to claim 1, but fails to disclose wherein at least one said clamping member is electrically conductive.  
Swan discloses wherein at least one said clamping member is electrically conductive (see 56 having electrically conductive 74 or 84  in figure 10 of Swan) .

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of KarlHeinz to have as sheath penetrating portion as taught by Swan because paragraph 0074 states, “are replaced by electrically conductive spikes 86 which penetrate the sheath 54 of the cable 4 as the clamping apparatus 38 is brought into its clamping condition, so that an electrical connection is formed between the electrically conductive members 74 of the earthing layer of the cable 4 and the electrically conductive spikes 86, without the necessity of removing the sheath 54 of the cable 4 to expose the electrically conductive members 74” and paragraph 0067.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KarlHeinz and Swan OR  KarlHeinz, Swan in view of Hartwell (US3189962A, hereinafter Hartwell)
Referring to claim 11, KarlHeinz in view of Swan discloses an apparatus according to claim 1, swan further discloses wherein at least one said the engaging device comprises at least one reassess on a said clamping member of said pair and at least one protrusion of the other said clamping member of said pair for slidably receiving a respective said protrusion (see figure 10 wherein a protrusion of 56 engaging recess of 66) but fails to disclose wherein at least one said the engaging device comprises at least one protrusion on a said clamping member of said pair and at least one recess of the other said clamping member of said pair for slidably receiving a respective said protrusion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to interchange position of protrusion and recess of the engaging device to interlock each other to restrict movement relative to each other or to secure or hold together , since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Additionally, Hartwell discloses wherein at least one said the engaging device comprises at least one protrusion on a said clamping member of said pair and at least one recess of the other said clamping member of said pair for slidably receiving a respective said protrusion (a recess  on one of the claiming member engages with a protrusion of other clamping member in figures 1-2) .
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of KarlHeinz in view of Swan to have engaging device as taught by Hartwell to interlock each other to restrict movement relative to each other or to secure or hold together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6991269 discloses having clamping members 58 engaging with actuating member 30 in figures 2-3.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/Primary Examiner, Art Unit 2847